                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


MICHELLE HARGIS,

                      Plaintiff,                                8:17CV3052

       vs.
                                                                   ORDER
MEGAN J. BRENNAN, Postmaster
General, in her official capacity;

                      Defendant.


      This matter is before the Court on the Joint Motion to Approve Compromise of

Defendant’s Bill of Costs, ECF No. 67, jointly filed by Plaintiff Michelle Hargis and

Defendant Megan Brennan, Postmaster General. The parties agree that costs should be

taxed against Plaintiff Michelle Hargis in the amount of $522.75, without interest.

Accordingly,

      IT IS ORDERED:

      1.       The Joint Motion to Approve Compromise of Defendant’s Bill of Costs, ECF

               No. 67, is granted; and

      2.       Costs are taxed against Plaintiff Michelle Hargis in the amount of $522.75.



      Dated this 31st day of December, 2018.


                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge
